                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH DIVISION

TONY A PROCTOR,                   )
                                  )
     Plaintiff,                   )
                                  )
v.                                )           CV419-006
                           )
ZIM HAIFA MARITIME LIMITED )
and ZIM INTEGRATED         )
SHIPPING SERVICES LTD.,    )
                                  )
     Defendants.                  )

                                ORDER

     Before the Court is the parties joint motion reporting settlement of

the case and requesting to be excused from filing a joint status report.

Doc. 17. The parties have since filed the joint status report, accordingly,

the motion is DISMISSED AS MOOT.

     SO ORDERED, this 10th day of September, 2019.



                                  _______________________________
                                    __________________________
                                  CHRISTOPH
                                         P ER L. RAY
                                   HRISTOPHER
                                  UNITED STATESS MAGISTRATE JUDGE
                                  SOUTHERN DISTRICT OF GEORGIA
